Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 1 of 13     PageID #: 457



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,           )    CR. NO. 18-00065 HG-01
                                    )
                 Plaintiff,         )
                                    )
           vs.                      )
                                    )
KYLE CROSS,                         )
                                    )
                 Defendant.         )
                                    )
                                    )

 ORDER DENYING DEFENDANT KYLE CROSS’S EMERGENCY MOTION TO REDUCE
 SENTENCE UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF
                             No. 43)


     Defendant is currently incarcerated at the Federal

Correctional Institute Sheridan in Oregon with a projected

release date of December 22, 2021.

     Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.             He claims

that he has medical conditions that place him at high risk of

suffering serious complications should he contract the virus.

     The Government opposes Defendant’s Motion.

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

     Considering the totality of the circumstances, the Court

finds that Defendant’s release is not appropriate.              Defendant has

not established that his mild asthma, body mass index of 31.9,

treatment for anxiety, and the threat of exposure to COVID-19

                                     1
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 2 of 13   PageID #: 458



constitutes an extraordinary and compelling reason to reduce his

sentence.

     Defendant’s EMERGENCY MOTION TO REDUCE SENTENCE UNDER THE

FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 43) is DENIED.


                           PROCEDURAL HISTORY


     On May 16, 2018, the grand jury returned an Indictment

charging Defendant Cross with one count of Conspiracy to

Distribute and Possess with Intent to Distribute Fifty (50) Grams

or More of Methamphetamine.       (ECF No. 1).

     On October 1, 2018, Defendant pled guilty to the Indictment.

(ECF No. 19).

     On April 1, 2019, the Court held a sentencing hearing.             (ECF

No. 32).

     Defendant was sentenced to 37 months imprisonment followed

by a term of supervised release of 5 years.         (ECF No. 33).

     At the hearing, the Court granted Defendant’s counsel’s oral

motion for Defendant to self surrender to the institution

designated by the Bureau of Prisons.        Defendant was to follow the

previously imposed bail conditions until his mittiums date of May

13, 2019.   (ECF No. 32).

     On May 2, 2019, while Defendant awaited his mittimus date,

Defendant used cocaine in violation of the terms of his release.

(ECF Nos. 35, 38).

     The Court issued an ORDER TO SHOW CAUSE WHY PRETRIAL RELEASE


                                     2
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 3 of 13   PageID #: 459



SHOULD NOT BE REVOKED and held a hearing on May 10, 2019.            (ECF

No. 38).   At the hearing, Defendant admitted to using cocaine,

and Defendant was remanded to the custody of the U.S. Marshal to

begin serving his sentence.       (Id.)

     On June 25, 2020, Defendant filed EMERGENCY MOTION TO REDUCE

SENTENCE UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE).             (ECF

No. 43).

     On July 10, 2020, the Government filed its Opposition.             (ECF

No. 47).

     On July 15, 2020, Defendant filed his Reply.          (ECF No. 48).

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                           STANDARD OF REVIEW


     A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.            Dillon v.

United States, 560 U.S. 817, 824-25 (2010).

     On December 21, 2018, Congress passed the First Step Act of

2018.   PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

     The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court


                                     3
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 4 of 13   PageID #: 460



reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.          18 U.S.C. §

3582(c)(1)(A).

                                 ANALYSIS


     18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30
     days from the receipt of such a request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment...after considering the
     factors set forth in section 3553(a) to the extent that
     they are applicable, if it finds that—

           (i)   extraordinary and compelling reasons warrant
                 such a reduction;
     ...
                 and that such a reduction is consistent with
                 applicable policy statements issued by the
                 Sentencing Commission.

     18 U.S.C. § 3582(c)(1)(A).


     A.    Mandatory Procedural Requirement


     The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).             In

order to file a motion for compassionate release directly with

the court, defendant must have either:

     (1)   “fully exhausted all administrative rights” with the

                                     4
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 5 of 13   PageID #: 461



            Bureau of Prisons; or,

      (2)   filed his motion with the court after “the lapse of 30
            days from the receipt of such a request by the warden
            of the defendant’s facility, whichever is earlier.”

      18 U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020).

      The requirement that a defendant first file a request for

compassionate release with the BOP or the warden of the

defendant’s facility is a mandatory rule.         United States v. Alam,

960 F.3d 831, 832-34 (6th Cir. 2020).        The defendant must either

“fully exhaust” his request with the BOP or wait 30 days from the

date of filing his request with the warden before the Court may

consider a request for compassionate release.          See United States

v. Haney,       F.Supp.3d      , 2020 WL 1821988, *3 (S.D.N.Y Apr.

13, 2020) (explaining the statute “requires the defendant either

to exhaust administrative remedies or simply to wait 30 days

after serving his petition on the warden of his facility before

filing a motion in court”).

      The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider his motion for compassionate release.            On May

19, 2020, Defendant submitted a request for compassionate release

to the warden of the Federal Correctional Institute (“FCI”) at

Sheridan.    (Inmate Request dated May 19, 2020, Received on June

1, 2010, attached as Ex. B at p. 4 to Def.’s Motion, ECF No. 43-

5).   More than thirty days have lapsed since the Defendant


                                     5
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 6 of 13   PageID #: 462



submitted his request which allows the Court to consider

Defendant’s Motion pursuant to 18 U.S.C. § 3582(c)(1)(A).            Haney,

2020 WL 1821988, at *3.


     B.    Merits Of Defendant’s Request For Compassionate Release


     If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

     The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

     [T]he court may reduce a term of imprisonment (and may
     impose a term of supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment) if, after
     considering the factors set forth in 18 U.S.C. §
     3553(a), to the extent that they are applicable, the
     court determines that—

           (1)(A)      Extraordinary and compelling reasons
                       warrant the reduction; or

               (B)     The defendant (i) is at least 70 years
                       old; and (ii) has served at least 30
                       years in prison pursuant to a sentence
                       imposed under 18 U.S.C. § 3559(c) for
                       the offense or offenses for which the
                       defendant is imprisoned;

           (2)         The defendant is not a danger to the
                       safety of any other person or to the
                       community, as provided in 18 U.S.C. §
                       3142(g); and

           (3)         The reduction is consistent with this

                                     6
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 7 of 13   PageID #: 463



                       policy statement.

     U.S.S.G. § 1B1.13.

     Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c).         Defendant is only entitled to

relief if he demonstrates:

     (1)    extraordinary and compelling reasons warrant a sentence
            reduction;

     (2)    he is not a danger to the safety of others or the
            community; and,

     (3)    any requested reduction is consistent with the policy
            statement.

     United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).

            1.   Extraordinary And Compelling Reasons Are Required
                 To Warrant Sentence Reduction


     The Sentencing Commission’s application note for Guideline

§ 1B1.13 provides the definition of “extraordinary and compelling

reasons.”    The Court agrees with the majority of the district

courts in the Ninth Circuit that have concluded that Section

1B1.13 and its definition of “extraordinary and compelling

reasons” applies to motions for compassionate release even though

the sentencing guideline was not separately amended following the

passage of the First Step Act.       See Riley v. United States, 2020

WL 1819838, *8 (W.D. Wash. Apr. 10, 2020) (collecting cases);

United States v. Shields, 2019 WL 2359231, *4 (N.D. Cal. June 4,

2019).

     Sentencing Guideline Section 1B1.13's comment explains that

                                     7
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 8 of 13   PageID #: 464



extraordinary and compelling reasons exist when:

     (A)   Medical Condition of the Defendant.–

           (i)   The defendant is suffering from a terminal illness
                 (i.e., a serious and advanced illness with an end
                 of life trajectory). A specific prognosis of life
                 expectancy (i.e., a probability of death within a
                 specific time period) is not required. Examples
                 include metastatic solid-tumor cancer, amyotrophic
                 lateral sclerosis (ALS), end-stage organ disease,
                 and advanced dementia.

           (ii) The defendant is—

                 (I)         suffering from a serious physical or
                             medical condition,

                 (II)        suffering from a serious functional or
                             cognitive impairment, or

                 (III)       experiencing deteriorating physical or
                             mental health because of the aging
                             process,

                 that substantially diminishes the ability of the
                 defendant to provide self-care within the
                 environment of a correctional facility and from
                 which he or she is not expected to recover.

     (B)   Age of the Defendant.–The defendant (i) is at least 65
           years old; (ii) is experiencing a serious deterioration
           in physical or mental health because of the aging
           process; and (iii) has served at least 10 years or 75
           percent of his or her term of imprisonment, whichever
           is less.

     (C)   Family Circumstances.–
           (i) The death or incapacitation of the caregiver of
                the defendant’s minor child or minor children.

           (ii) The incapacitation of the defendant’s spouse or
                registered partner when the defendant would be the
                only available caregiver for the spouse or
                registered partner.

     (D)   Other Reasons.—As determined by the Director of the
           Bureau of Prisons, there exists in the defendant’s case
           an extraordinary and compelling reason other than, or


                                     8
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 9 of 13   PageID #: 465



           in combination with, the reasons described in
           subdivisions (A) through (C).

     U.S.S.G. § 1B1.13 cmt. n.1.

     Defendant is 37 years old.       Defendant bears the burden to

demonstrate that extraordinary and compelling reasons exist that

warrant his immediate release from incarceration.          United States

v. Greenhut, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020).

Defendant has failed to do so.

     Defendant’s general concerns about potential exposure to

COVID-19 at the FCI Sheridan do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence.

United States v. Eberhart,         F.Supp.3d      , 2020 WL 1450745, *2

(N.D. Cal. Mar. 25, 2020); United States v. Carver,             F.Supp.3d

   , 2020 WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

     The Centers for Disease Control (“CDC”) has identified

certain categories of individuals that are at a higher risk for

severe illness due to COVID-19, including people with chronic

lung disease, moderate or serious asthma, serious heart

conditions, obesity, chronic kidney disease requiring dialysis,

liver disease, diabetes, or individuals who are

immunocompromised.     See United States v. Jones, Crim. No. 13-

00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).

     A review of Defendant’s medical records demonstrates that he

does not suffer from any severe condition or combination of

conditions that would warrant immediate release.          (BOP Medical

Records, attached as Ex. C to Def.’s Motion, ECF No. 46).

                                     9
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 10 of 13   PageID #: 466



Defendant does not have a diagnosis of chronic lung disease,

serious heart conditions, chronic kidney disease requiring

dialysis, liver disease, or diabetes.         There is no evidence that

Defendant is immunocompromised.

       Defendant’s medical records indicate that Defendant was

diagnosed with “Asthma, unspecified, J45909 - Current.”            (BOP

Medical Records at pp. 2, 7, 20, 30, 73, attached as Ex. C to

Def.’s Motion, ECF No. 46).       The Government explains in its

response that Defendant’s diagnosis code is used for mild asthma,

and not for the moderate or severe cases of asthma that would

support compassionate release.        (Gov’t Response at pp. 7-8, ECF

No. 47; CDC International Classification of Diseases Chart for

Asthma, attached as Ex. 1 to Gov’t Response, ECF No. 47-3).

       Defendant’s Bureau of Prison Medical Records from Sheridan

describe Defendant self-reporting asthma symptoms as seasonal

with mild shortness of breath.        (BOP Medical Records at p. 19,

ECF No. 46).    Defendant’s medical records do not demonstrate any

persistent moderate or severe asthma.         When Defendant began his

term of incarceration, he did not report any prior respiratory

problems.    (BOP Medical Records, attached as Ex. C to Def.’s

Motion, ECF No. 46).      Defendant’s Presentence Report does not

reflect any history of asthma or any other chronic or severe

condition.    (Presentence Investigation Report at p. 11, ECF No.

30).

       Defendant is currently prescribed an albuterol inhaler with

instructions to use as needed, and not to be taken on a daily
                                10
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 11 of 13    PageID #: 467



basis.   (BOP Medical Records at p. 9, attached as Ex. C to Def.’s

Motion, ECF No. 46).      Defendant is also prescribed a mometasone

furoate inhaler, a steroid used to treat asthma.           (Id.)     There

are no medical records that indicate Defendant has required any

additional medical attention related to his asthma or any other

medical condition.

      Defendant reports that as of April 2020, he had a Body Mass

Index of 31.9.     (Def.’s Reply at p. 3, ECF No. 48).           He argues

that the current CDC guidelines assert that an individual with a

Body Mass Index over 30 is at risk for severe illness from COVID-

19.   (Id.)   The Court finds that this factor alone is

insufficient to demonstrate extraordinary and compelling

conditions exist to support his immediate release.

      Defendant has not demonstrated that he has any current

medical conditions that are so severe as to warrant immediate

release.    Defendant, instead, relies on mild conditions that can

be treated while he is incarcerated.         Conditions that can be

managed in prison are not a basis for compassionate release.

United States v. Kazanowski, Crim. No. 15-00459 DKW-05, 2020 WL

3578310, *9 (D. Haw. July 1, 2020) (citing U.S.S.G. § 1B1.13 cmt.

n.1(A)).

      Defendant’s Motion also argues for immediate release based

on his anxiety and depression.        Defendant has not demonstrated

that his conditions support a basis for immediate release.

      Defendant does not have any current medical condition that

is terminal or substantially diminishes his ability to provide
                                11
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 12 of 13    PageID #: 468



self-care within the environment of a correctional facility.

U.S.S.G. § 1B1.13 cmt. n.1(A)(i-ii).


       2.   Section 3553(a) Factors


       In order to be eligible for compassionate release, Defendant

must establish release is appropriate pursuant to the factors set

forth in 18 U.S.C. § 3553(a) and that he is not a danger to the

safety of others or the community.        18 U.S.C. § 3582(c)(1)(A);

U.S.S.G. § 1B1.13(2).

       Defendant does not have a history of violence, but the

Section 3553(a) sentencing factors do not weigh in favor of a

reduced sentence.     The Section 3553(a) factors include the nature

and circumstances of the offense, the history and characteristics

of the defendant, and the need for the sentence imposed.              The

nature and circumstances of Defendant Cross’s offense weigh in

favor of his 37-month sentence.

       Defendant was a member of a drug conspiracy and was

responsible for trafficking more than 100 grams of highly pure

methamphetamine.     (Presentence Investigation Report at ¶ 21, ECF

No. 30).    Defendant was subject to a mandatory minimum statutory

sentence of 120 months imprisonment for the offense.              (Id. at p.

21).    Defendant qualified for the safety value provision and

received a significant downward departure to receive a sentence

of only 37 months incarceration, more than 80 months less than

the mandatory minimum sentence provided by statute.              (Id.)

       A sentence of less than 37 months for the conduct for which
                                  12
Case 1:18-cr-00065-HG Document 50 Filed 08/10/20 Page 13 of 13    PageID #: 469



Defendant is incarcerated would not reflect the seriousness of

the offense, promote respect for the law, provide just punishment

for the offense, or afford adequate deterrence to criminal

conduct.

      Defendant has a history of disobeying Court orders and

violating traffic laws.      Defendant is in arrears for State of

Hawaii fines and fees in the amount of $28,831.53.           Defendant has

multiple convictions for Driving Without a License, No Motor

Vehicle Insurance, Speeding, as well as for Racing.              (Presentence

Report at pp. 14-15, ECF No. 30).

      Defendant’s history and characteristics do not favor a

reduced sentence.     Defendant’s use of cocaine prior to his

arraignment and following his sentencing demonstrate a disregard

for the law, the Court’s orders, and the terms of supervision.

      Defendant’s immediate release is not appropriate considering

the totality of the circumstances.

                                CONCLUSION

      Defendant’s Emergency Motion To Reduce Sentence Under The

First Step Act (ECF No. 43) is DENIED.

      IT IS SO ORDERED.

      Dated: August 10, 2020, Honolulu, Hawaii




United States v. Kyle Cross, Crim. No. 18-00065 HG-01; ORDER
DENYING DEFENDANT KYLE CROSS’S EMERGENCY MOTION TO REDUCE
SENTENCE UNDER THE FIRST STEP ACT(ECF No. 43)
                                13
